Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2022 was filed after the mailing date of the Non-Final Rejection on 01/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s Amendment, filed 04/11/2022, has been entered. Claims 1-3, 7-10, 12-14, and 21 remain pending. Applicant’s Amendment to cancel Claim 5 and 21 overcome the 35 U.S.C. 112(a) rejection of Claim 5 and 21.  
The amendment of claim 5 subject matter into Claim 1 overcomes the 35 U.S.C. 112(a) rejection as the “predetermined command” is now listed with the conjunction of “or” rather than “and”. The previous office action listed the limitation of Claim 5 as being allowable material since the limitation as presented in the cancelled Claim 5 used the conjunction “and” rather than “or”, so the limitation required that the predetermined command be a command that “changes linear interpolation to link interpolation”, “changes link interpolation to linear interpolation” and “changing a waiting condition”.  The new amendment to Claim 1 uses the “or” conjunction, so it is interpreted as the command be any one of those three options instead of all three options. 

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. As detailed above, the limitation of the “allowable subject matter” as previously presented was under the interpretation as the Claim limitation was written with the conjunction “and” rather than the conjunction “or”.  Under the conjunction “or”, Examiner reads the limitation as being the case where the “predetermined command being a command for changing a waiting condition”.  Newly discovered prior art Takahashi (US20190143524) teaches in [0051] the waiting time period setting part can change the settings for a robot system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-10, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asenjo (US20140337277; As provided in the IDS dated 06/03/2020, Document #AA) in view of Liu (CN103176901) and Takahashi (US20190143524).
	In regards to Claim 1, Asenjo teaches “An industrial machine management system (cloud platform includes device management – Figure 1; Device Management component – [0049]), comprising: a management device that includes a memory (attestation system includes memory – [0045]) and circuitry configured to collect changeable setting data of an industrial machine (device management maintains and manage information on devices such as current device configuration settings – [0049]; collect device, asset, process, and system data 1402 – Figure 14; device level includes configuration variables 1008 – Figure 10) as a backup (attestation system allocates cloud based storage to analyze collected data over time – [0071]; customer-specific data over time includes device configuration data 902 – Figure 9), the setting data being a program (software code as customer-specific data over time, 902 – Figure 9; Attestation system includes data subsets that characterize the configuration and operational aspects of the industrial system, including device configuration parameters which includes software code loaded on industrial controllers – [0071]) that includes a command to operate the industrial machine (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]), and determine whether a predetermined command change has been made to the program (identify deviation of system, asset, or device characteristic from baseline 1406 – Figure 14) by comparing the program (baseline data – [0071]; baseline data analysis used for comparison benchmarks – [0073])) collected as the backup at a first time point (industrial data collected is tagged with a time stamp – [0064]), wherein the memory is configured to store the program collected as the backup at the first time point (attestation system includes memory – [0045]; attestation system allocates cloud based storage to analyze collected data over time – [0071]) and a changed-unchanged information regarding whether the  predetermined command change has been made to the program (identifying a deviation from the baseline characteristics, 1406, generate notification 1408 – [0095], Figure 14), and the circuitry is configured to output change information regarding the predetermined command change based on the changed-unchanged information and the program collected as the backup at the first time point (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]; generate notification identifying deviation 1408- Figure 14); the method further comprises determining, when a predetermined command that affects the industrial machine has been changed, that the predetermined change has been made (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]; identifying a deviation from the baseline characteristics, 1406, generate notification 1408 – [0095], Figure 14).”
	Asenjo does not teach “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point.”
	Liu teaches “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point (Step S302, judging whether time parameter of current snapshot meets preset snapshot monitoring time parameter threshold, with snapshot time parameters including retention time and monitoring time interval, snapshot is usable copy of specified data set, and image of data at a certain point in time, with function of data backup – [0081]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo to incorporate the teaching of Liu to use snapshots of datasets with time information for a backup. Doing so would improve the data collection of an industrial control system with software.
	Asenjo in view of Liu does not teach “the predetermined command being a command for changing a waiting condition.”
	Takahashi teaches “the predetermined command being a command for changing a waiting condition (waiting time period setting part can repeatedly change the settings and calculation an evaluation value of the settings – [0048], [0051]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo in view of Liu to incorporate the teaching of Takahashi to use a waiting time period setting part for changing settings. Doing so would improve management of device configuration and settings.

	In regards to Claim 2, Asenjo in view of Liu and Takahashi discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to output change content information as the change information, the change content information including content of the change made to the program (when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

	In regards to Claim 3, Asenjo in view of Liu and Takahashi discloses the claimed invention as discussed above and Asenjo further teaches “the program includes a plurality of kinds of programs changeable in the industrial machine (device management component maintain and manage information on assets where information includes firmware version and current device configuration settings – [0049]), and the circuitry is further configured to output change kind information as the change information, the change kind information including a kind of the program to which the change is made (when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

In regards to Claim 7, Asenjo in view of Liu and Takahashi discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to set the predetermined command change based on the industrial machine (software code loaded on industrial controllers to control industrial device – [0071]).”

In regards to Claim 8, Asenjo in view of Liu and Takahashi discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to transmit a change notification to a predetermined destination based on the change-unchanged information and the program collected as the backup at the first time point (notifications sent to client device – [0085]).”

In regards to Claim 9, Asenjo in view of Liu and Takahashi discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to decide the destination based on the industrial machine (notification preferences are defined in a model and determine appropriate client device for notification destination – [0085]).”

In regards to Claim 10, Asenjo in view of Liu and Takahashi discloses the claimed invention as discussed above and Asenjo further teaches “the circuitry is further configured to store a history of the program collected by the circuitry (attestation system allocates cloud based storage to analyze collected data over time – [0071]; customer-specific data over time includes device configuration data 902 – Figure 9), and 58output the change information based on the history (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]).”

In regards to Claim 12, Asenjo teaches “A method for managing an industrial machine (cloud platform includes device management – Figure 1; Device Management component – [0049]), comprising: collecting changeable setting data of the industrial machine (device management maintains and manage information on devices such as current device configuration settings – [0049]; collect device, asset, process, and system data 1402 – Figure 14; device level includes configuration variables 1008 – Figure 10) as a backup (attestation system allocates cloud based storage to analyze collected data over time – [0071]; customer-specific data over time includes device configuration data 902 – Figure 9), the setting data being a program (software code as customer-specific data over time, 902 – Figure 9; Attestation system includes data subsets that characterize the configuration and operational aspects of the industrial system, including device configuration parameters which includes software code loaded on industrial controllers – [0071]) that includes a command to operate the industrial machine (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]); determining whether a predetermined command change has been made to the program (identify deviation of system, asset, or device characteristic from baseline 1406, generate notification 1408  – Figure 14) by comparing the program (baseline data – [0071]; baseline data analysis used for comparison benchmarks – [0073]) collected as the backup at a first time point (industrial data collected is tagged with a time stamp – [0064]); storing, in a memory (attestation system includes memory – [0045]), the program collected as the backup at the first time point (attestation system includes memory – [0045]; attestation system allocates cloud based storage to analyze collected data over time – [0071]) and changed-unchanged information regarding whether the predetermined command change has been made to the program (identifying a deviation from the baseline characteristics, 1406 – [0095], Figure 14); and outputting change information regarding the predetermined command change based on the changed-unchanged information and the program collected as the backup at the first time point (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]; generate notification identifying deviation 1408- Figure 14); the method further comprises determining, when a predetermined command that affects the industrial machine has been changed, that the predetermined change has been made (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]; identifying a deviation from the baseline characteristics, 1406, generate notification 1408 – [0095], Figure 14).”
Asenjo does not teach “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point.”
	Liu teaches “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point (Step S302, judging whether time parameter of current snapshot meets preset snapshot monitoring time parameter threshold, with snapshot time parameters including retention time and monitoring time interval, snapshot is usable copy of specified data set, and image of data at a certain point in time, with function of data backup – [0081]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo to incorporate the teaching of Liu to use snapshots of datasets with time information for a backup. Doing so would improve the data collection of an industrial control system with software.
	Asenjo in view of Liu does not teach “the predetermined command being a command for changing a waiting condition.”
	Takahashi teaches “the predetermined command being a command for changing a waiting condition (waiting time period setting part can repeatedly change the settings and calculation an evaluation value of the settings – [0048], [0051]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo in view of Liu to incorporate the teaching of Takahashi to use a waiting time period setting part for changing settings. Doing so would improve management of device configuration and settings.


In regards to Claim 13, Asenjo teaches “A non-transitory computer-readable storage medium storing a program for causing a computer to perform a method for managing an industrial machine (computer-executable program – [0033]), the method comprising: collecting changeable setting data of the industrial machine (device management maintains and manage information on devices such as current device configuration settings – [0049]; collect device, asset, process, and system data 1402 – Figure 14; device level includes configuration variables 1008 – Figure 10) as a backup (attestation system allocates cloud based storage to analyze collected data over time – [0071]; customer-specific data over time includes device configuration data 902 – Figure 9), the setting data being a program (software code as customer-specific data over time, 902 – Figure 9; Attestation system includes data subsets that characterize the configuration and operational aspects of the industrial system, including device configuration parameters which includes software code loaded on industrial controllers – [0071]) that includes a command to operate the industrial machine (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]); determining whether a predetermined command change has been made to the program (identify deviation of system, asset, or device characteristic from baseline 1406, generate notification 1408  – Figure 14) by comparing the program (baseline data – [0071]; baseline data analysis used for comparison benchmarks – [0073]) collected as the backup at a first time point (industrial data collected is tagged with a time stamp – [0064]); storing the program collected as the backup at the first time point (attestation system includes memory – [0045]; attestation system allocates cloud based storage to analyze collected data over time – [0071]) and changed-unchanged information regarding whether the predetermined command change has been made to the program (identifying a deviation from the baseline characteristics, 1406 – [0095], Figure 14); and outputting change information regarding the predetermined command change based on the changed-unchanged information and the program collected as the backup at the first time point (attestation system sends out notification to technical support personnel of detected concern, communication information of configuration settings of devices – [0089]; generate notification identifying deviation 1408- Figure 14); the method further comprises determining, when a predetermined command that affects the industrial machine has been changed, that the predetermined change has been made (automation system includes industrial controllers to facilitate monitoring and control, with controller outputting operational commands –[0039]; identifying a deviation from the baseline characteristics, 1406, generate notification 1408 – [0095], Figure 14).”
	Asenjo does not teach “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point.”
	Liu teaches “by comparing the program collected as the backup at a first time point with the program collected at a second time point different from the first time point (Step S302, judging whether time parameter of current snapshot meets preset snapshot monitoring time parameter threshold, with snapshot time parameters including retention time and monitoring time interval, snapshot is usable copy of specified data set, and image of data at a certain point in time, with function of data backup – [0081]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo to incorporate the teaching of Liu to use snapshots of datasets with time information for a backup. Doing so would improve the data collection of an industrial control system with software.
	Asenjo in view of Liu does not teach “the predetermined command being a command for changing a waiting condition.”
	Takahashi teaches “the predetermined command being a command for changing a waiting condition (waiting time period setting part can repeatedly change the settings and calculation an evaluation value of the settings – [0048], [0051]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asenjo in view of Liu to incorporate the teaching of Takahashi to use a waiting time period setting part for changing settings. Doing so would improve management of device configuration and settings.

In regards to Claim 14, Asenjo in view of Liu and Takahashi discloses the claimed invention as discussed above and Asenjo further teaches “the program includes a plurality of kinds of program changeable in the industrial machine (device management component maintain and manage information on assets where information includes firmware version and current device configuration settings – [0049]), and the circuitry is further configured to output change kind information as the change information, the change kind information including a kind of the program to which the change is made (when a deviation/characteristic is determined, a notification including information regarding which aspect of the industrial system has been changed, notification can be text or interactive graphical representation – [0095]).”

	In regards to Claim 21, Asenjo in view of Liu and Takahashi discloses the claimed invention as discussed above and Takahashi further teaches “the waiting condition corresponds to a waiting time (waiting time period setting part can repeatedly change the settings and calculation an evaluation value of the settings – [0048], [0051]).”

Conclusion
The amendment to Claim 1 presents the option of the predetermined command to be either A) “a command for changing linear interpolation to link interpolation”, B) “a command for changing link interpolation to linear interpolation”, or C) “a command for changing a waiting condition”.  The limitation is interpreted under Option C with newly discovered prior art Takahashi. Search and consideration have been given towards Option A and Option B, with no pertinent prior art found to read upon the limitation in the case of Option A or Option B.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863